COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §

  Jean Slack Lockhart, in her capacities as       §              No. 08-19-00153-CV
  Trustee of the Lockhart Family Bypass
  Trust and as Independent Executor of the        §                 Appeal from the
  Estate of Warren L. Lockhart,
                                                  §               118th District Court
                        Appellant,
                                                  §            of Howard County, Texas
  v.
                                                  §                   (TC# 52663)
  Chisos Minerals, LLC et al.,
                                                  §
                        Appellees.
                                             §
                                           ORDER

       Pending before the Court is Appellant's motion for leave to file a response to Appellee's

sur-reply brief. The motion for leave is granted, and Appellant’s response has this day been filed.

No further briefing from any party will be considered.

       IT IS SO ORDERED this 7th day of November, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.